DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subsidiary guide combined to the top of the frame (claims 6 and 12: paragraph 0030 of the specification describes the ring-shaped subsidiary guides 200 to be combined to the bottom of the frame, which is what is shown in fig. 3; no figure shows guides 200 on top of the frame) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to for the improper use of shading. Shading is permitted under 37 C.F.R. 1.84(m) if it aids in understanding the invention and if it does not reduce legibility; “Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.” The drawings do not appear to follow these guidelines for shading. Furthermore, solid black shading areas are only permitted when used to represent bar graphs or color. 
However, the drawings appear to be the grayscale conversion of color drawings or photographs. In the event that photographs or color drawings are the only practical medium for illustrating the claimed invention, 37 C.F.R. 1.84(a)(2) and (b)(1,2) set forth the requirements for submitting color drawings and photographs. No petition under 37 C.F.R. 1.84(a)(2) has been received or granted to accept color drawings. It does not appear that photographs or color drawings are the only practical medium for illustrating the claimed invention, nor do the drawings appear to be of sufficient quality such that all details are reproducible in black and white.  “Note that good quality copies are acceptable if the lines are uniformly thick, black, and solid” MPEP 608.02, section V. See also 37 C.F.R. 1.84, MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 9 are objected to because of the following informalities: in the last line of the claims, “is located” should read, “are located” since there are multiple 2nd generators. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 2014-0025024 A).
Regarding claim 1: Kim teaches a drone (100) comprising 
a central body (11); 
a battery (40) attached to the bottom of the central body (fig. 2: shown attached on the bottom of main frame 11; page 3, 3rd paragraph: fig. 2 is a “rear view” in contrast with the “plan view” of fig. 1; since fig. 2 is clearly also a view of the x-y plane it should be the reverse view of fig. 1, which can be confirmed by noting how motor 20 is beneath propeller 30 in fig. 1 but above it in fig. 2, where driveshaft 21 is not even visible); 
multiple arms (12) extended from the central body radially (see figs. 1-2); 
drive rotors (30) to be fitted on the top of the arms (see fig. 1); 
a ring-shaped subsidiary guide (51) positioned below the arms (fig. 1: at least a portion of rings 51 can be seen to pass beneath arms 12; fig. 1 is named a “plan view” in page 3, 3rd paragraph) and supported by the multiple arms (page 4, 5th new paragraph: rings 51 are installed on frames 12); and 
multiple 1st generators (50) arranged in parallel to the drive rotors on the subsidiary guide (see figs. 1-2).
Regarding claim 7: Kim teaches a drone (100) comprising 
a central body (11); 
a battery (40) attached to the bottom of the central body (fig. 2: shown attached on the bottom of main frame 11; fig. 2 is a view from below as discussed above regarding claim 1); 
multiple arms (12) extended from the central body radially (see figs. 1-2); 
drive rotors (30) to be fitted on top of the arms (see fig. 1); 
multiple ring-shaped subsidiary guides (51) attached to the bottom of each multiple arm corresponding to the location of each drive rotor (fig. 1: at least a portion of rings 51 can be seen to pass beneath arms 12); and 
multiple 1st generators (50) arranged in parallel to the drive rotors on the subsidiary guide (see figs. 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014-0025024 A) in view of Kang et al. (KR 10-0812756 B1).
Regarding claims 4 and 10: Kim provides the drone according to claims 1 and 7, but fails to teach a 3rd generator installed on the central body. Kang teaches a drone having rotors mounted on arms (figs. 1-4) and further comprising a 3rd generator (300) installed on the central body (100) (see figs. 2-4). The central rotor 300 is disclosed to advantageously control the yaw of the drone (abstract). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the drone of Kim with a third propulsion unit on the central body, as taught by Kang, for the purpose of providing yaw control, as taught by Kang, and for the purpose of increasing the total thrust by adding an additional propulsion unit. In so doing, it would have been obvious to provide such a propulsion unit with a generator as in the other propulsion units of Kim, for the purpose of enabling the generation of electricity.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2014-0025024 A) in view of Yu (US 9,914,538 B2).
Regarding claims 6 and 12: Kim provides the drone according to claims 1 and 7, but fails to teach a "ㄷ" shaped frame transpierced by the arms, wherein the drive rotors and subsidiary guide are attached to the top of the frame. Kim is silent to the details of the mounting of the subsidiary guides 51 to the arms 12. However, Caubel teaches a drone having rotors mounted on arms (14) and a "ㄷ" shaped frame which is transpierced by the arms (figs. 1-2: the ends of arms 14 are accepted into the notches 36 of C-shaped frames 32), wherein the rotors (18) and a rotor shroud (22) are combined to the top of the frame (figs. 1-2: the rotor 18 is mounted through propulsion unit 16 to the top of frame 32, while rotor shroud 22 is indirectly connected to the top of frame 32 through intervening elements including beam 24). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the drone of Kim such that the rotors and subsidiary guides (corresponding to the rotor shrouds 22 of Caubel) are combined with a "ㄷ" shaped frame transpierced by the arms as taught by Caubel, as a known arrangement for mounting rotor shrouds on a drone, for the purpose of securing the rotor shroud.

Allowable Subject Matter
Claims 2-3, 5, 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donahue (US 2006/0272863 A1: fig. 10), Kim (WO 2012/081926 A2) and de Barros (WO 2013/075193 A1: figs. 10-15), teach aircraft having electrically driven rotors powered by a battery which is also recharged by wind driven turbines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/
Primary Examiner
Art Unit 3647